EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Edward Meagher on 06/10/2021.
The application has been amended as follows:
 Claim 10 has been amended to depend from claim 9.

 Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: forceps are extremely common devices. The claimed invention is directed to version of a forceps which applies different force to a handle as it is moved through its range of motion. Generally, applying different forces to a handle at different positions is common in the art. Price, for example discloses a forceps that can have up to three changes in the force felt by a user when actuating the handle through a range of motion ([0064], [0067] and [0091], US 2014/0276738). Worrell discloses a forceps in which a handle first experiences a low force through a first range and a second, higher force through a second range (fig. 21A-C, [0096]-[0098], US 2013/0030428). Witt discloses a forceps and teaches that a dead space can be provided at the beginning of a range of motion of a trigger before contact and treatment pressure is applied (fig. 13, [0114], US 2007/0282332). However, it is immediately clear that these and related references are not using the claimed structure, assembled in the claimed relationships, to perform . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794